         Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                              :
                                                       :
        v.                                             :                    CRIMINAL ACTION
                                                       :                    NO. 08-007
JACOB MITCHELL,                                        :
     Defendant.                                        :
                                            MEMORANDUM
JONES, II J.                                                                           December 7, 2020

I.      INTRODUCTION
        Since the first cases of an unknown respiratory illness were reported in December 2019,1 a

localized outbreak of coronavirus disease 2019 (“COVID-19”) has quickly evolved into a global

pandemic,2 causing a public health emergency of international concern. The World Health

Organization (“WHO”) has reported over 62 million confirmed cases of COVID-19 across the six

continents, including more than 1.46 million deaths.3 In the United States alone, confirmed cases

now exceed 13.6 million, and deaths surpass 268,000.4 As the spread of the virus continues to

grow exponentially, local public health experts in Pennsylvania have raised concerns “about the

risk of a coronavirus outbreak among Pennsylvania’s incarcerated population.”5


1
  The World Health Organization (“WHO”) traces the origin of COVID-19 to a local outbreak in the City of Wuhan,
Hubei Province, in Central China. See World Health Organization, Timeline of WHO’s response to COVID-19,
https://www.who.int/news-room/detail/29-06-2020-covidtimeline (last updated June 30, 2020) [hereinafter WHO’s
COVID-19 Timeline] (reporting that the first cluster of COVID-19 cases emerged in December 2019); see also
discussion infra Section II.B.
2
  On March 11, 2020, the WHO characterized the spread of COVID as a pandemic. See World Health Organization,
WHO Director-General’s opening remarks at the media briefing on COVID-19 – 11 March 2020 (Mar. 11, 2020),
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-
19---11-march-2020; see also WHO’s COVID-19 Timeline, supra note 1.
3
  World Health Organization, Coronavirus (COVID-19) Dashboard, https://covid19.who.int/ (last updated Dec. 1,
2020).
4
      See    Coronavirus       in the     U.S.:    Latest     Map     and    Case     Count,     N.Y.    TIMES,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html?auth=login-google1tap&login=google1tap
(last updated Dec. 1, 2020).
5
  Chris Palmer & Jeremy Roebuck, What it’s like to be locked in prison during the coronavirus pandemic, PHILA.
INQUIRER (last updated Apr. 1, 2020), https://www.inquirer.com/news/coronavirus-covid-19-pennsylvania-prisons-
jails-inmates-guards-20200401.html. See generally Pennsylvania Department of Health, COVID-19 Data for
Pennsylvania, https://www.health.pa.gov/topics/disease/coronavirus/Pages/Coronavirus.aspx (last updated Dec. 4,


                                                Page 1 of 15
         Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 2 of 15




        In view of the foregoing, Defendant Jacob Mitchell (“Defendant”) presently moves for

compassionate release from prison for “extraordinary and compelling reasons” under the First Step

Act6 based on his susceptibility to the COVID-19 virus during incarceration. Pending before the

Court is Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §3582(c)(1)(A)(i) (ECF

No. 247) [hereinafter Motion]. For the reasons set forth below, Defendant’s Motion is denied with

leave to re-file.

II.     BACKGROUND
        A.       Defendant’s Sentencing History

        Defendant has been in and out of imprisonment since 1995 when he was eighteen (18)

years old. Gov’t Response 1. In April 2007, at the age of thirty (30), Defendant was

apprehended for selling crack cocaine on the street. Id. He was prosecuted in federal court and

sentenced by the Honorable James T. Giles to 78 months’ imprisonment and four years’

supervised release. Id. As a result of a retroactive guideline amendment, his term was lowered

to 24 moths, and Defendant began his four years of supervised release on December 7, 2009. Id.

1-2.

        Defendant’s current prosecution involves two incidents that occurred in 2012, when he

was on supervised release. First, on February 9, 2012, Defendant sold 52.1 grams of crack

cocaine to an FBI Informant. Id. at 2. Defendant was not arrested at this time. On April 18,

2012, Defendant was heard on a wiretap planning to confront a drug dealer who sold him and an

associate bad cocaine. Id. Police found Defendant with a loaded 9 mm firearm tucked in his

waist and a Glock 9 mm loaded with 32 rounds was with another magazine in the center console.

Id.



2020) (showing that Pennsylvania presently has more than 386,000 confirmed coronavirus cases).
6
 18 U.S.C. § 3582(c)(1)(A).


                                                Page 2 of 15
          Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 3 of 15




        Defendant was charged and pleaded guilty to distribution of approximately 52 grams of

crack cocaine in violation of 21 U.S.C. §841(a)(1); possession of a firearm in furtherance of a

drug trafficking crime, in violation of 18 U.S.C. §924(c); and possession of a firearm by a felon,

in violation of 18 U.S.C. §922(g)(1). In 2016, Defendant was sentenced to 180-months’

imprisonment and eight years of supervised release. He was resentenced in 2018 to 120 months’

imprisonment and eight years of supervised release. On September 4, 2019, Defendant’s

supervised release from his previous federal conviction was revoked, and he was sentenced to an

additional 18 months’ imprisonment. See Order that Supervision is Revoked (ECF No. 230).

Currently, Defendant has served approximately116-months of his 138-month sentence, and he is

due to be released from FCI Terre Haute on March 3, 2022.7

        B.       The COVID-19 Pandemic

        According to the United States Centers for Disease Control and Prevention (“CDC”),

coronavirus disease 2019 (“COVID-19”)8 is a novel respiratory illness caused by “newly emerged

zoonotic coronavirus.”9 COVID-19 seems to spreads easily in the community (“community

spread”),10 by way of “respiratory droplets produced when an infected person coughs, sneezes, or




7
  See Federal Bureau of Prisons, Find an inmate, https://www.bop.gov/inmateloc/ (last visited Dec. 1, 2020).
8
   On February 11, 2020, the International Committee on Taxonomy of Viruses (“ICTV”) and the World Health
Organization (“WHO”) announced the official names of the virus responsible for COVID-19 and the disease it causes.
ICTV declared “severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)” as the name of the new virus, while
WHO revealed “COVID-19” as the name of this new disease. See World Health Organization, Naming the
coronavirus disease (COVID-19) and the virus that causes it, https://www.who.int/emergencies/diseases/novel-
coronavirus-2019/technical-guidance/naming-the-coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it (last
visited Dec. 1, 2020).
9
   European Centre for Disease Prevention and Control, Coronavirus disease 2019 (COVID-19) and supply of
substances        of      human         origin       in      the      EU/EEA          (Mar.        20,       2020),
https://www.ecdc.europa.eu/sites/default/files/documents/covid-19-supply-substances-human-origin.pdf [hereinafter
EU CDC – COVID-19].
10
   “Community spread means people have been infected with the virus in an area, including some who are not sure
how or where they became infected.” See Centers for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19) Frequently Asked Questions, https://www.cdc.gov/coronavirus/2019-ncov/faq.html (last updated Nov.
24, 2020).


                                                  Page 3 of 15
          Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 4 of 15




talks.”11 Given the high infectivity of COVID-19, “[a] simple sneeze or brush of the face without

washing your hands is now known to easily spread the virus, which generally causes fever, cough,

and shortness of breath.”12 Currently, several vaccines have shown positive results to prevent

COVID-19, though their approval is pending.13

        In the initial absence of such solutions, governments have turned to non-medical

interventions to try to slow the spread of the disease, including: school closures, restrictions on

businesses and large gatherings, stay-at-home orders, and “social distancing” policies. United

States v. Ortiz, No. 1:18-CR-00134, 2020 WL 1904478 (M.D. Pa. April 17, 2020) (citing Social

Distancing, Quarantine, and Isolation, CENTERS FOR DISEASE AND CONTROL

PREVENTION,                  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-

distancing.html).

        In line with those policies, the Commonwealth of Pennsylvania issued a mandatory stay-

at-home order for all individuals in the Commonwealth and has previously closed all schools,

among other measures to combat the disease.14 Public health experts “now acknowledge that there

is little that can be done to stop the spread of COVID-19 absent effective quarantine and social

distancing procedures.”15

        “Although most people who become sick from COVID-19 develop only mild or moderate

respiratory symptoms and recover with no medical intervention, a minority of cases lead to serious

illness that can result in hospitalization or death.” United States v. Ortiz, 1:18-CR-00134, 2020


11
   See id.; see e.g., EU CDC – COVID-19, supra note 10 (specifying that the virus is transmitted from human to human
via droplets coughed or exhaled by infected persons and by touching droplet-contaminated surfaces or objects and
then touching the eyes, nose, or mouth”).
12
   Id. (citing Centers for Disease Control and Prevention, How Coronavirus Spreads).
13
       Different      COVID-19      Vaccines,    CENTERS     FOR    DISEASE        CONTROL       AND    PREVENTION,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines.html (last updated Nov. 24, 2020).
14
   See Order of the Governor of the Commonwealth of Pennsylvania for Individuals to Stay at Home (Apr. 1, 2020),
https://www.governor.pa.gov/wp-content/uploads/2020/04/20200401-GOV-Statewide-Stay-at-Home-Order.pdf.
15
   Bharatkumar G. Thakker v. Clair Doll, 1:20-CV-480, 2020 WL 1671563, at *4 (M.D. Pa. Mar. 31, 2020).


                                                  Page 4 of 15
          Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 5 of 15




WL 1904478, at *2. While much remains unknown about COVID-19, available data by the CDC

identifies certain groups of individuals who are at a “higher risk for severe illness from COVID-

19”—most notably “older adults and people of any age who have serious underlying medical

conditions.”16 In addition, the CDC has warned that incarcerated individuals also face the risk of

potentially fatal exposure to COVID-1917 because “[m]any of the recommended measures to

prevent infection are impossible or unfeasible in prison.” United States v. Pabon, No. 17-165-1,

2020 WL 2112265, at * 5 (E.D. Pa. May 4, 2020).

                    i. COVID-19 in Correctional and Detention Facilities

        “Correctional and detention facilities ‘present unique challenges for control of COVID-19

transmission among incarcerated/detained persons and staff. According to public health experts,

incarcerated individuals ‘are at special risk of infection, given their living situations’ and ‘may

also be less able to participate in proactive measures to keep themselves safe;’ ‘infection control

is challenging in these settings.’” United States v. Wilson, No. 14-209-1, 2020 WL 1975082, at

*2 (E.D. Pa. Apr. 24, 2020).

        Recognizing that “[i]ncarcerated/detained persons live, work, eat, study, and recreate

within congregate environments, heightening the potential for COVID-19 to spread once

introduced,” the CDC issued guidance on how to control the risk of contagion in prisons and

detention environments on March 23, 2020 and released more up-to-date suggestions as recent as

December 3, 2020. See Centers for Disease Control and Prevention, Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities,




16
   Coronavirus Disease 2019 (COVID-19): People Who Are at Higher Risk for Severe Illness, CENTERS FOR DISEASE
CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html (last updated Sept. 11, 2020).
17
   “The risk from COVID-19 to Americans can be broken down into risk of exposure versus risk of serious illness and
death.”


                                                  Page 5 of 15
        Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 6 of 15




https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

correctional-detention.html (last updated Dec. 3, 2020). The updates include guidance on how to:

release individuals with confirmed COVID-19 cases into medical isolation, perform broad-based

testing, define close contact, and update quarantining and contact-tracing procedures. Id. Since

the outbreak of the pandemic, the BOP “has implemented a number of protocols to protect the

inmate population and staff from COVID-19.” United States v. Stevens, No. 19-359-02, 2020 WL

1627331, at *2 (E.D. Pa. Apr. 16, 2020).

       Procedural History

       On September 21, 2020, Defendant filed the instant Motion to Reduce Sentence Pursuant

to 18 U.S.C. §3582(c)(1)(A)(i) (ECF No. 247), requesting compassionate release from FCI Terre

Haute on the grounds that his underlying and pre-existing health conditions place him at high risk

for complications arising from potential infection with COVID-19 while incarcerated. The

Government submitted a response in opposition to Defendant’s Motion on November 9, 2020

(ECF No. 250). Defendant’s Motion is thus ripe for the Court’s review.

III.   LEGAL STANDARD
       Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence of

imprisonment “constitutes a final judgment and may not be modified by a district court except in

limited circumstances.” See Dillon v. United States, 560 U.S. 817, 824 (2010) (internal quotations

omitted); In re Morris, 345 F. App’x 796, 797-98 (3d Cir. 2009) (citing 18 U.S.C. § 3582(c))

(declaring that a court may not modify a term of imprisonment except in enumerated cases). One

limited exception is 18 U.S.C. § 3582(c)(1)(A), which provides for what is commonly referred to

as “compassionate release.”




                                           Page 6 of 15
         Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 7 of 15




         On December 21, 2018, the First Step Act (“FSA”)18 amended 18 U.S.C. § 3582(c)(1)(A)

to add a provision that allows a defendant to move to a district court for a reduction in sentence,

i.e. petition the court for compassionate release,19 after exhausting the BOP’s administrative

process. Under 18 U.S.C. § 3582(c)(1)(A)(i), a sentencing court may reduce an inmate’s term of

imprisonment only if the following four conditions are met: (1) “the inmate must satisfy an

administrative exhaustion requirement;” (2) “the Court must find that ‘extraordinary and

compelling reasons warrant such a reduction;” (3) “any reduction granted by the Court must be

‘consistent with any applicable policy statements issued by the Sentencing Commission;’” and (4)

“the proposed reduction must be consistent with the sentencing factors outlined in 18 U.S.C.

§3553(a).” United States v. Brown, 13-CR-176-05, 2020 WL 2615616, at * 1 (E.D. Pa. May 22,

2020).

IV.      DISCUSSION
         In his Motion, Defendant broadly describes the dangers of COVID-19, the increased risks

of COVID-19 transmission in detention facilities, and how he has a high risk for serious infection

if he were to contract COVID-19 because of his Crohn’s Disease. Defendant moves the Court to

modify his prison sentence to time served for “extraordinary and compelling reasons” pursuant to

the First Step Act (“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), due to his susceptibility to COVID-19.

Accordingly, the Court considers the following: (1) whether “extraordinary and compelling

reasons” exist to reduce Defendant’s sentence based on the enumerated criteria in the policy

statement and an independent assessment; and (2) whether Defendant is a danger to the community


18
  First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018).
19
  18 U.S.C. § 3582(c)(1)(A) “defines the mandatory conditions precedent to a defendant filing a motion for
compassionate release.” The Court notes the Sentencing Guidelines have not been updated to reflect the First Step
Act, which provides that incarcerated defendants may file motions for compassionate release for disposition by the
court. Pub. L. 115-391, §§ 603(b)(1), 132 Stat. 5194, 5239. Previously, such motions could be filed only by the
Director of the BOP. U.S.S.G. § 1B1.13.



                                                 Page 7 of 15
          Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 8 of 15




under § 3142(g), and the § 3553(a) factors support a sentence reduction. United States v. Pabon,

17-CR-165-1, 2020 WL 2112265, at *2 (E.D. Pa. May 4, 2020).

         A.       Exhaustion of Administrative Remedies

         Before a defendant can proceed to the merits of a motion for compassionate release, the

defendant must satisfy Section 3582(c)(1)(A)’s exhaustion requirement.20 United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). To accomplish this, the First Step Act furnishes prisons with

“two direct routes to court: [either] (1) file a motion after fully exhausting administrative appeals

of the BOP’s decision not to file a motion [for compassionate release], or (2) file a motion ‘after

the lapse of 30 days from the receipt . . . of such a request’ by the warden of the prisoner’s facility,

‘whichever is earlier.’” Wilson, 2020 WL 1975082, at * 2 (E.D. Pa. Apr. 24, 2020) (quoting United

States v. Rodriguez, No. 03-271, 2020 WL 1627331, at *2 (E.D. Pa. Apr. 1, 2020) (citing 18 U.S.C.

§ 3582(c)(1)(A)); see Raia, 954 F.3d at 595. Under the exhaustion requirement, the BOP is given

“a chance to review a defendant’s request in the first instance[, which] can result in the request

being ‘resolved much more quickly and economically . . . than in litigation in federal court.’”

Woodford v. Ngo., 548 U.S. 81, 89 (2006). Moreover, it permits the BOP “to gather the

defendant’s administrative and medical records, helping to ‘produce a useful . . . record for

subsequent judicial consideration.’” Id.

         Although courts are split on whether the failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s

filing requirements bars defendants from filing motions for compassionate release, the Third

Circuit has determined that an inmate may file a motion for compassionate release in a United

States District Court thirty (30) days after presenting the request to the warden, regardless of


20
  Section 3582(c)(1)(A) prohibits a defendant from moving for compassionate release, and the court from acting on
that motion, until after the defendant has satisfied the statute’s exhaustion requirement. Prior to the First Step Act, a
motion for compassionate release could be brought by only the director of the BOP, not the defendant. See 18 U.S.C.
§ 3582(c)(1)(A) (2017).


                                                    Page 8 of 15
          Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 9 of 15




whether the administrative appeal process is complete. See United States v. Harris, 973 F.3d 170

(3d Cir. 2020). In the present case, Defendant submitted a compassionate release request with the

Warden on April 20, 2020. Mot. 7. His Motion is thus ripe for consideration.

         B.       Extraordinary and Compelling Reasons

         Given that Defendant has met the administrative remedy exhaustion requirements of 18

U.S.C. § 3582(c)(1)(A), Defendant’s “next hurdle is to establish that ‘extraordinary and

compelling reasons’ warrant a reduction of his sentence.” United States v. Cantatore, 16-CR-

0189, 2020 WL 2611536, at *3 (N.D.J. May 21, 2020).

         “Section 3582(c)(A)(1) does not define what constitutes ‘extraordinary and compelling

reasons.’ Instead, Congress delegated authority to the Sentencing Commission to ‘describe what

should be considered extraordinary and compelling reasons for sentence reduction.’” United

States v. Hammond, No. 18-CR-184, 2020 WL 2126782, at *4 (E.D. Pa. May 5, 2020).21


21
 The Commission provided its definition of the term “extraordinary and compelling reasons” in U.S.S.G. § 1B1.13,
Application Note 1, which provides, in its entirety:
         1. Extraordinary and Compelling Reasons – Provided the defendant meets the requirements of subdivision
         (2) [i.e., danger to the community], extraordinary and compelling reasons exist under any of the
         circumstances set forth below:
                    (A) Medical Condition of the Defendant. –
                              (i) The defendant is suffering from a terminal illness (i.e., a serious and
                              advanced illness with an end of life trajectory). A specific prognosis of life
                              expectancy (i.e., a probability of death within a specific time period) is not required.
                              Examples include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
                              end-stage organ disease, and advanced dementia.
                              (ii) The defendant is –
                                        (I) suffering from a serious physical or medical condition,
                                        (II) suffering from a serious functional or cognitive impairment, or
                                        (III) experiencing deteriorating physical or mental health because
                                        of the aging process that substantially diminishes the ability of the defendant to
                                        provide self-care within the environment of a correctional facility
                                        and from which he or she is not expected to recover.
                    (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is experiencing a serious
                    health deterioration in physical or mental health because of the aging process; and (iii) has served
                    at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.
                    (C) Family Circumstances
                              (i) The death or incapacitation of the caregiver of the defendant’s minor
                              child or minor children.
                              (ii) The incapacitation of the defendant’s spouse or registered partner
                              when the defendant would be the only available caregiver for the spouse


                                                     Page 9 of 15
        Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 10 of 15




        Here, Defendant alleges his Crohn’s Disease and the necessary Remicade infusions that

weaken his immune system combined with concerns over possible exposure to COVID-19

constitute an extraordinary and compelling reason to reduce his sentence. The Court disagrees.

        To be clear, the severity of the COVID-19 pandemic cannot be discounted, and the Court

empathizes with Defendant’s health concerns. However, the Third Circuit has made apparent,

“[t]he mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release, especially

considering BOP’s statutory role, and its extensive and professional efforts to curtail the virus’s

spread.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). “Thus, the Court must

conduct a highly individualized inquiry of this Defendant to determine whether COVID-19 in

conjunction with [his] alleged underlying medical conditions constitute extraordinary and

compelling reasons for a reduction of [his] sentence to time served.” Cantatore, 2020 WL

2611536, at *3.

        As of December 1, 2020, the CDC updated the list of conditions by which “adults of any

age with the following conditions might be at an increased risk for severe illness from the virus

that causes COVID-19.” (emphasis added). 22 Of those conditions, Defendant only suggests an

immunocompromised state from immune weakening medicines is applicable to him.

        Even though Defendant might be at an increased risk of severe illness, he fails to show

how the care he receives from FCI Terre Haute has been inadequate. For individuals with

weakened immune systems from medications, the CDC recommends they: continue taking any


                           or registered partner.
                 (D) Other Reasons – As determined by the Director of the Bureau of Prisons,
                 there exists in the defendant’s case an extraordinary and compelling reasons other
                 than, or in combination with, the reasons described in the subdivisions (A) through (C).
22
     Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html      (last
updated Dec. 1, 2020).


                                               Page 10 of 15
           Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 11 of 15




recommended medication or treatment; not stop taking medicines without first talking to their

healthcare provider; have at least a 30-day supply of medicines; not delay life-saving treatment

or emergency; and call their healthcare providers with any concerns about their condition or if

they feel sick.23 Defendant’s most recent visit with the BOP Health Clinic was on September 21,

2020. Medical Records 2020 Updated, attached as Exhibit C to Gov’t Sealed Exhs. [hereinafter,

Exh. C], 1-3. Despite being told to “[f]ollow up as needed,” Defendant never returned for further

treatment. The BOP Health Clinic assures Defendant receives the necessary Remicade infusions,

and he is taken offsite every eight weeks to receive proper care. Id. at 15.

           Though Defendant has frequented the BOP Health Clinic, he has yet to raise any

concerns about his medication and or the side effects of weakening his immune system during

the pandemic. Considering his current medical record, Defendant fails to show how the BOP

Health Clinic cannot provide adequate care for his Crohn’s Disease (a condition not listed by the

CDC as a comorbidity with COVID-19) or how incarceration has prevented Defendant from

following the CDC’s recommendations for individuals with weakened immune systems from

medication.

           With regards to Defendant’s more generalized concerns over COVID-19 while

incarcerated, the health of inmates is of the utmost concern to BOP, and they have made many

strides to protect the safety of both inmates and staff during these unprecedented times. Updated

on November 25, 2020, the BOP has enacted protocols such as: issuing face masks to all staff

and inmates, frequently screening and testing both inmates and staff, encouraging social

distancing, strengthening cleaning protocols, requiring no-contact visits, and limiting social

gatherings in all facilities. 24 Further, inmates who are symptomatic and/or test positive for


23
     See People with Certain Medical Conditions, supra n. 22.
24
     Federal Bureau of Prisons, BOP Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp (last


                                                  Page 11 of 15
         Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 12 of 15




COVID are placed in medical isolation, and those who are asymptomatic but have a risk of

exposure are placed in quarantine.25

        Defendant currently resides at FCI Terre Haute. As of the date of this writing, out of the

total 1,080 inmates, FCI Terre Haute has 148 reported COVID-19 positive inmates and 20

reported positive staff.26 There has been one reported death from COVID-19 amongst both staff

and inmates, and there have been 205 recovered COVID-19 cases in this facility.27 Even though

a defendant may face a greater risk of contracting COVID-19 at a particular prison location, the

increasing cases arising daily outside of the prison must be considered and offset this concern.

Thornton, 2020 WL 4368155, at *4. See United States v. Brinson, No. 15-85, 2020 WL

4736258, at *3 (W.D. Pa. Aug. 25, 2020) (finding the mere existence of COVID-19 insufficient

to establish extraordinary and compelling circumstances without some proof that the defendant is

at a more severe risk than his fellow inmates).

        Especially when considering the rising number of COVID-19 cases outside of prison,

Defendant’s desires to resume normal life if released from custody could be equally threatening

to his medical conditions. Defendant notes he “has promised employment with Waste

Management awaiting him upon release.” Mot. 13. Because Defendant does not suggest this to

be a remote-working position, this proves contrary to Defendant’s concerns of potential exposure

to COVID-19.

        The Court is aware of the dangers posed by COVID-19 and understands Defendant’s

health risk due to his weakened immune system, but these must be considered in light of BOP’s

efforts to combat and contain the virus. Without reason to believe the BOP’s response has been


updated Nov. 25, 2020).
25
   Id.
26
   Federal Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/ (last updated Dec. 1, 2020).
27
   Id.


                                                Page 12 of 15
        Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 13 of 15




inadequate or that Defendant has received insufficient healthcare, he has failed to demonstrate

any extraordinary and compelling reasons warranting early release from incarceration under 18

U.S.C. § 2385(c)(1)(A) and U.S.S.G. § 1B1.13.

Section 3553(a) Factors and Dangerousness to Community

       Even if this Court found the Defendant’s medical condition and the presence of COVID-

19, rose to a level of extraordinary and compelling reasons, those considerations would be

outweighed by the §3553(a) factors and that Defendant presents a danger to the community.

       Prior to modifying a term of imprisonment under Section § 3582(C)(1), a court must also

consider Section § 3553(a)’s factors “and establish that the defendant is not a danger to the safety

of any person in the community as provided in 18 U.S.C. § 3142(g).” Cantatore, 2020 WL

2611536, at *5. The factors include:

               (1) the nature of the circumstances of the offense and the history and
               characteristics of the defendant;
               (2) the need for the sentence imposed—
                       (A) to reflect the seriousness of the offense, to promote respect for
                       the law, and to provide just punishment for the offense;
                       (B) to afford adequate deterrence to criminal conduct;
                       (C) to protect the public from further crimes of the defendant; and,
                       (D) to provide the defendant with needed educational or vocational training,
                       medical care, or other correctional treatment in the most effective manner[.]
               (3) the kinds of sentences available;
...
              (6) the need to avoid unwarranted sentence disparities among defendants with
              similar records who have been found guilty in similar conduct[.]
18 U.S.C. § 3553(a).

       The Government suggests a sentence reduction is not appropriate due to Defendant’s

“history of violence and drug trafficking.” Gov’t Response 16. Considering the totality of these

factors, the Court finds the same.

       Defendant is a career offender who has been in and out of imprisonment since his teenage

years. The present prosecution involved purchasing bad cocaine and setting out with loaded



                                          Page 13 of 15
        Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 14 of 15




firearms to get revenge on the cocaine dealer. Gov’t Response 16. Undoubtedly, this conduct

involved activities that were highly dangerous to the community. Defendant claims that because

he still has years of supervised release for his sentence, “[t]his supervision will ensure the safety

of the public and community at large.” Mot. 13. However, the Court is not persuaded by the

downplayed seriousness of his actions when Defendant’s current prosecution arose while he was

also on supervised release for a prior offense.

       Defendant further suggests he is no longer a threat to public safety because he has been

consistently employed during his time of incarceration, participated in numerous education

programs, and has not had a disciplinary infraction since January 2014. Mot. 13. While the Court

commends Defendant’s efforts toward rehabilitation, this Court cannot ignore his extensive,

violent criminal history. See U.S. v. Baye, No. 12-115, 2020 WL 2857500, at *10 (D. Nev. June

2, 2020) (Denying compassionate release for a model inmate because “[d]efendant has a

significant number of convictions, including several for violent felonies. And despite numerous

crimes and sentences, [he] has always quickly recidivated, committing further dangerous

crimes.”). Considering this criminal history, cutting Defendant’s 180-month sentence nearly 22

months early would promote disparity in sentencing and “would certainly fail to reflect the

seriousness of [his] violations.” Brown, 2020 WL 2466081, at *4.

       Courts in this District have similarly denied compassionate release in cases comparable to

this. See U.S. v. Goode, No. 10-177-02, 2020 WL 6445930, at *7 (E.D. Pa. Nov. 2, 2020) (denying

compassionate release where a career offender pleaded guilty to drug trafficking charges and still

had five years remaining on his sentence); U.S. v. Phillips, No. 09-718, 2020 WL 5076753, at *5

(E.D. Pa. Aug. 27, 2020) (“The violent gun crime for which [the defendant] is currently serving

was committed while he was still on parole for one of his drug convictions. [His] criminal history




                                           Page 14 of 15
        Case 2:08-cr-00007-CDJ Document 255 Filed 12/07/20 Page 15 of 15




reveals a tendency towards recidivism and violence and...a ‘flagrant disregard for the law.’”

(citation omitted)); Thornton, 2020 WL 4368155, at *5 (concluding that compassionate release

would be inappropriate for an offender whose current drug conviction arose while defendant was

on supervised release for a federal firearm conviction).

       Granting Defendant compassionate release at this stage would not reflect the seriousness

of his crimes, promote respect for the law, provide just punishment, afford adequate deterrence,

protect the public from future crimes, or prevent sentence disparities.

       Finally, this Court must consider the danger Defendant could present to the community.

To do this, courts turn to the factors set forth in §3142(g), which include the nature and

circumstances of the crime charged; the defendant’s personal history; and the defendant’s criminal

history. 18 U.S.C. §3142 (g). Considering all the factors previously stated, the Court cannot

confidently say that releasing Defendant at this early stage would not bring greater danger to the

community.

CONCLUSION

       The Court concludes that Defendant has not demonstrated extraordinary and compelling

reasons justifying his release under 18 U.S.C. § 3582(c)(1)(A) and § 1B1.13 of the Sentencing

Guidelines at this time. For the foregoing reasons, Defendant’s Motion for Compassionate Release

is denied with leave to re-file. An Order consistent with this Memorandum follows separately.



                                                             BY THE COURT:




                                                             /s/ C. Darnell Jones, II
                                                             C. DARNELL JONES, II         J.




                                           Page 15 of 15
